Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160250                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re I.V. MELENDEZ, Minor.                                       SC: 160250                         Richard H. Bernstein
                                                                    COA: 346849                        Elizabeth T. Clement
                                                                    Wayne CC Family Div:               Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     16-523785-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 20, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2019
           b1029
                                                                               Clerk